NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                       2009-1256

                  SOUTHWESTERN BELL TELEPHONE COMPANY,
                (formerly known as Southwestern Bell Telephone, L.P.),

                                                      Plaintiff-Appellee,

                                           v.

                             ARTHUR A. COLLINS, INC.,

                                                      Defendant-Appellant.


       Adam V. Floyd, Floyd & Buss L.L.P., of Austin, Texas, argued for plaintiff-
appellee. With him on the brief were H. Kenneth Prol, Matthew S. Wermager and Chad
Ennis. Of counsel on the brief was Sandra G. Rodriguez, Vinson & Elkins L.L.P, of
Austin, Texas.

       George C. Summerfield, Stadheim & Grear Ltd., of Chicago, Illinois, argued for
defendant-appellant. With him on the brief were Joseph A. Grear, Rolf O. Stadheim,
Keith A. Vogt and Steven R. Pedersen.

Appealed from: United States District Court for the Northern District of Texas

Judge Jane J. Boyle
                     NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                     2009-1256


                 SOUTHWESTERN BELL TELEPHONE COMPANY,
               (formerly known as Southwestern Bell Telephone, L.P.),

                                                     Plaintiff-Appellee,

                                         v.

                            ARTHUR A. COLLINS, INC.,

                                                     Defendant-Appellant.




                                  Judgment


ON APPEAL from the       United States District Court for the Northern District of Texas

in CASE NO(S).           3:04-CV-0669

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (MICHEL, Chief Judge, GAJARSA and MOORE, Circuit Judges).

                         AFFIRMED. See Fed. Cir. R. 36.


                                         ENTERED BY ORDER OF THE COURT




DATED October 7, 2009                     /s/ Jan Horbaly
                                         Jan Horbaly, Clerk